Citation Nr: 1814854	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  07-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 28, 1999 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for PTSD, effective August 19, 2003.  Although the RO initially assigned a 50 percent rating for PTSD, a subsequent rating decision increased the rating for PTSD to 100 percent, effective August 19, 2003.  The Veteran disagreed with the effective date of service connection and perfected a timely appeal.  

In February 2009, the Board denied the appeal for an earlier effective date for the grant of service connection for PTSD.  

The Veteran appealed the Board's February 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the February 2009 Board decision.

In December 2011, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested action, the AOJ returned the appeal to the Board.

In an August 2015 decision, the Board granted an effective date of September 28, 1999 for the award of service connection for PTSD.  A September 2015 rating decision effectuated the Board's grant of the earlier effective date of September 28, 1999 for service connection for PTSD; the RO assigned a 30 percent rating from that date through August 18, 2003.  In September 2016, the Veteran filed a notice of disagreement (NOD) with the initial 30 percent rating assigned for PTSD from September 28, 1999 through August 18, 2003.  In correspondence later that month, the AOJ acknowledged the Veteran's disagreement with the initial rating assigned for PTSD; that issue is pending before the AOJ and is not a subject of the current appeal. 

The Veteran appealed the Board's August 2015 decision to the Court.  In a November 2016 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which vacated the August 2015 Board decision to the extent it did not grant an effective date earlier than September 28, 1999 for the award of service connection for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection has been established for PTSD, effective September 28, 1999.  The Veteran seeks an earlier effective date for the grant of service connection.

VA received the Veteran's original claim of service connection on September 15, 1997.  Among numerous claimed disabilities, the Veteran identified PTSD, personal assault, sleep disorder, concentration and judgment disorders, mental confusion, and difficulty understanding and task completion; other claimed disabilities included diesel exhaust exposure, chemical exposures, and MCS (multiple chemical sensitivity).  He reported receiving treatment in 1965 at Fort Leonard Wood, Missouri, for a personal assault involving head injury.  Regarding post-service treatment for his claimed disabilities, he stated that A. Johnson, D.O., had treated him for "total [and] permanent" disability from June 1993 to the present and that he received treatment from an ENT specialist, Dr. Kotsanis, from 1993 to 1995.  Finally, his application for VA compensation benefits included a claim for nonservice-connected pension.  He reported completing one year of college, working as a railroad conductor/brakeman until June 1993, and receiving U.S. Railroad Retirement Income.

In November 1997 and March 1998 letters, the RO asked the Veteran to provide more information concerning the reported in-service personal assault.  He did not respond to either letter.

In December 1997, VA received private treatment records from Springer Clinic dated from November 1981 to March 1992 pertaining to treatment for allergies, and treatment records from C. Kotsanis, M.D., dated from September 1993 to January 1995 related to progressive nasal obstruction and sinusitis after exposure to chemicals in June 1993.  In January 1998, VA received private treatment records from A. Johnson, D.O.  The records detail that since a diesel exposure injury while performing his railroad job in June 1993, the Veteran developed chemical hypersensitivity manifested by reactive airway disease; chronic sinusitis; headaches; central nervous system dysfunction; and mental confusion manifested by memory problems, decreased energy, and sleep problems.  An August 1993 SPECT scan of the brain revealed findings of severe neurotoxic exposure.  He underwent detox treatments, sinus surgeries, and booth testing for petro chemicals.  The records also reflect that the Veteran was considered permanently and totally disabled as a result of his on-the-job neurotoxic exposure and was receiving U.S. Railroad disability retirement benefits.

A February 1998 rating decision denied the claim for service connection for PTSD because the evidence of record included no confirmed diagnosis of PTSD, the Veteran did not respond to the request for information regarding claimed stressors, and the remaining evidence was inadequate to establish that a stressful experience occurred.

In an August 1998 decision letter, the RO again denied the claim for service connection due to personal assault because the Veteran did not provide information about the claimed assault.  The RO advised the Veteran that VA would continue to process his claim if he submitted the necessary evidence by March 11, 1999.  

On August 19, 2003, VA received the Veteran's application to reopen the previously denied service connection claim for PTSD.  In September 2004 correspondence, he identified several military stressors related to experiences during his service in Vietnam, including a mortar attack, in which the mortar did not explode but he feared for his life, while assembled outside to watch a movie with members of the 330th Radio Research Company (RRC) on Engineer Hill outside of Pleiku.  Eventually, the RO confirmed that the Veteran was assigned to the 330th RRC located near Pleiku when a standoff attack occurred in August 1968.  An August 2006 VA examiner opined that the current PTSD disability was related to the Veteran's fear of hostile military activity, including mortar attack, which is the military stressor the RO verified.

In the August 2015 decision, the Board explained that because the Veteran was not provided appropriate notice in connection with his September 1997 claim for service connection for PTSD, other than notices specific to personal assault, the Veteran "was not able to provide the requisite information regarding his claimed stressors in order for VA to request corroborating evidence."  As a result, the relevant service department records were not obtained prior to the initial denial and this was not due to his failing to provide sufficient information.  Therefore, "the claim should have been reconsidered instead of reopened and remains on appeal from the claim received by VA in September 1997."

The Board further found that while the first medical evidence showing a diagnosis of PTSD was dated in March 2000, the Veteran had initially sought mental health treatment on September 28, 1999.  The diagnosis was rule out PTSD and the plan included referral to a PTSD expert for further evaluation.  The Board also noted there was an indication the Veteran began attending a PTSD support group as early as January 2000.  The Board considered the lay statements by the Veteran and his spouse, reporting that he had PTSD prior to September 1999; however, the Board found they were not competent to render a PTSD diagnosis and there was no competent medical evidence dated prior to September 28, 1999 showing or suggesting the Veteran had been diagnosed with PTSD.

The parties to the November 2016 Joint Motion agreed that in reconsidering the original claim from September 1997, the Board failed to consider whether a VA examination should have been provided at that time and whether a medical opinion should have been obtained prior to the August 2015 Board decision to address the medical question as to whether the Veteran had PTSD prior to September 28, 1999.

To the extent the Veteran contends that he had PTSD at the time of his original, September 1997 claim, he is not competent to provide such a diagnosis.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.").  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.  Based on the foregoing, the Board finds that a Remand is necessary to obtain a retrospective medical opinion as to whether the Veteran had PTSD at any time prior to September 28, 1999.

Prior to obtaining the medical opinion, the AOJ should ask the Veteran to provide any outstanding medical records dated prior to September 28, 1999 pertinent to any psychiatric complaints or impairment.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding medical records pertinent to any psychiatric complaints or impairment dated prior to September 28, 1999.

2.  Provide the Veteran's electronic claims file and a complete copy of this REMAND to a VA psychiatrist to obtain a retrospective medical opinion.  The reviewing psychiatrist must specify in the examination report that the claims file has been reviewed.  If the psychiatrist determines that an in-person examination is necessary to render the requested opinion, the Veteran should be scheduled for a VA psychiatric examination.  In such case, all necessary testing should be accomplished, to include any psychological testing, and reports of any testing should be associated with the examination report.

Based on the date of the Veteran's claim, the examiner is advised that any retrospective diagnosis MUST use the diagnostic criteria from DSM-IV.

After reviewing the claims file, the reviewing psychiatrist should provide a retrospective opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran had PTSD, or any other psychiatric disorder, prior to September 28, 1999.  If so, provide an opinion as to whether it is at least as likely as not that such psychiatric disability had its onset during service, or is otherwise medically related to the Veteran's verified military stressor involving fear of hostile military activity in August 1968 in Pleiku, Vietnam.

A medical analysis and rationale are to be included with all opinions expressed.

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the issue of entitlement to an effective date earlier than September 28, 1999 for the grant of service connection for PTSD.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




